 

Exhibit 10.1

 

 

2001

 

Prudential Long-Term

 

Performance Unit Plan



--------------------------------------------------------------------------------

 

Table of Contents

 

·  I.

 

Program Concept

·  II.

 

Eligibility

·  III.

 

Granting of Performance Units

·  IV.

 

Performance Measurement

·  V.

 

Final Valuation and Payment

·  VI.

 

Termination of Employment

·  VII.

 

Plan Funding

·  VIII.

 

Plan Administration

·  IX.

 

Revocation, Amendment, and Termination

·  X.

 

Limitation on Liability

·  XI.

 

No Contract of Employment

·  XII.

 

No Right to Participate

·  XIII.

 

No Limitations on Corporate Actions

·  XIV.

 

Facilitation of Payments

·  XV.

 

Addresses; Missing Recipients

·  XVI.

 

Taxes

·  XVII.

 

Successors

·  XVIII.

 

Captions

·  XIX.

 

Third Parties

·  XX.

 

Non-Alienation Provision

 

 

Appendix A—Illustration of 2001 Funding Potential

 

2



--------------------------------------------------------------------------------

 

I.    Program Concept

 

The 2001 Prudential Long-Term Performance Unit Plan (“the Plan”) has been
developed to recognize and reward the contributions that Participants (as
hereafter defined) will make towards The Prudential Insurance Company of
America’s (“Prudential” or “the Company”) long-term growth and success.

 

The Long-Term Performance Unit Plan is one of the four elements of Total
Compensation applicable to designated Executives in Prudential. The other
elements are: Base Salary, Annual Incentive Award, and Benefits/Perquisites. The
Long-Term Incentive Award is designed to focus attention on the importance of
sustained company performance over a period of years as well as to assist in the
retention of eligible employees.

 

The Plan is a “bonus program,” as described in U.S. Department of Labor
Regulations Section 2510.3-2(c). As such, the Plan is not an “employee pension
benefit plan,” and is thereby exempt from the substantive requirements of Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

II.    Eligibility

 

Employees at the Vice President or equivalent level (Grade 6P) and above are
eligible to participate in this Plan (“Participants”). In addition, the
Compensation Committee retains the discretion to add certain individuals below
the rank of Vice President as Participants under the Plan, provided the
Committee determines (i) that such individuals are included in a select group of
management or highly compensated employees of the Company and (ii) that making
such individuals Participants under the Plan is in the best interests of the
Company.

 

III.    Granting of Performance Units

 

Participants will be eligible for an annual grant of Performance Units. The
decision to grant Performance Units and the number of Performance Units granted
to Plan Participants will be at the discretion of the Compensation Committee.
However, significant emphasis will be given to the individual’s performance,
market considerations, internal guidelines and the number of Performance Units
available for grant in arriving at the number to be granted, if any.

 

The 2001 Performance Unit grants will be valued based upon Company performance
from January 1, 2001 through December 31, 2003 (the “performance period”). There
are, in total, 125,000 Performance Units available for grant in the 2001 Plan.
Each Performance Unit will be valued at 1/125,000th of the amount allocated to
the Plan at the end of the performance period.

 

3



--------------------------------------------------------------------------------

 

A limited number of Performance Units are normally held in reserve to
accommodate new hires and promotions during the year as well as other special
circumstances. The number of Performance Units granted to new hires and those
receiving promotions during 2001 shall be at the discretion of the Compensation
Committee.

 

IV.    Performance Measurement

 

The value of the Performance Units at the end of the performance period will be
determined by two principal performance measurements: 1) Cumulative Operating
Earnings; and 2) Cumulative Operating Margin achieved over the three year
performance period.

 

Operating Earnings is defined as Adjusted Operating Income for the Financial
Services Businesses, as defined in the S-1, and also excludes Market Standards
Expenses, Rightsizing/Restructuring Reserves, and unusual items as identified by
management. Operating Margin is Operating Earnings as defined, divided by
Revenue, as defined, for the same period, expressed as a percentage. Revenue is
defined as all items in the Revenue section of a GAAP income statement for the
Financial Services Businesses, including but not limited to Premiums, Policy
Charges and Fees, Net Investment Income and Other Revenue, but excluding
Realized Gains or Losses. The planned Cumulative Operating Earnings is $8.389
billion and the planned Cumulative Operating Margin is 13.54%. In the event of a
subsequent change in accounting methodology or significant acquisition or
divestiture, the above will be reviewed and amended as appropriate.

 

The value of the Performance Units at the end of the performance period depends
on the amount allocated to the Plan. When threshold performance is achieved, $49
million will be allocated to the Plan. Threshold performance is achievement of
75% of planned Cumulative Operating Earnings amount, or $6.292 billion. If
threshold performance is not achieved, allocation to the Plan will not be made.
For any additional Cumulative Operating Earnings above the threshold, 2.32% of
the incremental amount will be allocated to the Plan (the Basic Allocation
Rate). When Cumulative Operating Earnings exceeds the planned amount, or $8.389
billion, an additional 1.56% of the amount in excess of the planned amount will
be allocated to the Plan (the Premium Allocation Rate). The amount allocated to
the Plan as a result of Cumulative Operating Earnings is not subject to any cap
or maximum.

 

The allocation formulae described above (i.e., the 2.32% or 1.56%) will be
increased by 0.156% for every 10% improvement in Cumulative Operating Margin
over the planned Cumulative Operating Margin. Partial percentage increases will
be prorated. The maximum increase is 0.78%, which corresponds to a 50%
improvement in Cumulative Operating Margin over plan. This increase in the
allocation rate(s) is called the Operating Margin Adjustment Factor. No negative
adjustment will be made if the planned Cumulative Operating Margin is not
achieved. The Operating Margin Adjustment Factor will only have a positive
impact on the total amount allocated to the Plan.

 

4



--------------------------------------------------------------------------------

 

To ensure that other critical performance factors are also given consideration
and reflected in the final Plan allocation, the Compensation Committee may,
under normal circumstances, adjust the total amount allocated to the Plan by up
to plus or minus 15%. When considering this adjustment, the Compensation
Committee will take into account such financial and non-financial factors as
change in market share, expansion of new distribution channels, overall changes
in financial rating, reputation of management, customer satisfaction, employee
satisfaction and change in most admired company status. In the event of
circumstances that the Compensation Committee deems extraordinary, the
Compensation Committee reserves the right to make any additional adjustment to
the total amount allocated.

 

The following are three illustrations of how the amount allocated can
potentially be impacted by Cumulative Operating Earnings and Cumulative
Operating Margin. For purposes of the illustrations the calculated amounts have
been rounded. For a summary of the funding potential, refer to Appendix A of
this document.

 

Example 1:

 

Cumulative Operating Earnings Achieved = $9.228 billion or $2.9 billion above
threshold

Cumulative Operating Margin Achieved = 14.9% or 10% above plan

 

Threshold Allocation Amount

  

$

49 million

Basic Allocation Rate Amount       ($9.228b-$6.292b) X (2.32% + 0.156%)

  

$

73 million

Premium Allocation Rate Amount ($9.228b-$8.389b) X (1.56% + 0.156%)

  

$

14 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Amount allocated

  

$

136 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Example 2:

 

Cumulative Operating Earnings Achieved = $9.228 billion or $2.9 billion above
threshold

Cumulative Operating Margin Achieved = 12.2% or 10% below plan

 

Threshold Allocation Amount

  

$

49 million

Basic Allocation Rate Amount       ($9.228b-$6.292b) X 2.32%

  

$

68 million

Premium Allocation Rate Amount ($9.228b-$8.389b) X 1.56%

  

$

13 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Amount allocated

  

$

130 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Example 3:

 

Cumulative Operating Earnings Achieved = $8.389 billion or $2.1 billion above
threshold

Cumulative Operating Margin Achieved = 16.2% or 20% above plan

 

Threshold Allocation Amount

  

$

49 million

Basic Allocation Rate Amount       ($8.389b-$6.292b) X (2.32% + 0.312%)

  

$

55 million

Premium Allocation Rate Amount ($8.389b-$8.389b) X (2.32% + 0.312%)

  

$

0 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Amount allocated

  

$

104 million

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

5



--------------------------------------------------------------------------------

 

V.    Final Valuation and Payment

 

At the close of the performance period, the amount allocated to the Plan
pursuant to the allocation formulae will be calculated and presented to the
Compensation Committee for review and possible adjustment. When the final amount
to be allocated is approved by the Compensation Committee, Corporate
Compensation will compute the individual payment for each Participant based on
the number of Performance Units granted to the Participant. When the amount to
be paid each Participant under the Plan is computed, the Company will pay such
amounts in a single sum to Participants who are on the active payroll on the
date of payment.

 

Such deferral will generally be subject to the normal requirements for deferral
of LTIP or PUP payments as set forth under the Prudential Deferred Compensation
Plan.

 

Any 2001 Performance Unit not granted or any Performance Unit canceled under the
circumstances described below, and not re-granted to other Participants, shall
not be paid to any Participant and any Plan allocation not paid to the
Participants shall revert to the Company.

 

Payments made under this Plan will not be taken into account in determining
benefits or contribution amounts under any employee benefit plan of the Company
or any of its affiliates unless such plan shall specifically provide for the
inclusion of such amounts in the computation of benefits or contribution
amounts.

 

VI.    Termination of Employment

 

If employment is terminated prior to the payment of the Performance Units,
treatment of the Performance Units will be as follows.

 

A.   Discharge, Voluntary Termination, or Competing Business—If, prior to the
payment of the Performance Units, the Participant is separated from employment
for cause, as determined by the Compensation Committee, or the Participant
engages in any business that is directly or indirectly competitive with or
detrimental to the interests of Prudential as determined by the Compensation
Committee, or if, before the end of the performance period, the Participant
resigns or otherwise terminates employment under circumstances not described in
Section VI B-E below, the Participant’s Performance Units shall be canceled and
the Participant shall receive no payment under this Plan. Canceled Performance
Units may be granted to other Participants.

 

B.   Retirement—Subject to compliance with the conditions outlined below, if
during the performance period, a Participant separates from employment by reason
of retirement upon or after qualifying to retire (whether at early or normal
retirement) under the terms and conditions of any pension plan sponsored by the
Company or an affiliate in which the Participant participates, the number of
Performance Units granted will be reduced by multiplying the grant by a
fraction, the numerator of which is the number

 

6



--------------------------------------------------------------------------------

of full months in the performance period during which the Participant was an
active employee and the denominator of which is the number of months in the
performance period (36). A partial month worked shall be counted as a full month
if the Participant is an active employee for 15 days or more in that month. The
resulting reduced number of Performance Units shall be considered vested and
payment made to the Participant following the final valuation of the Plan as
described in Section V, provided that the Company reserves the right to cancel
such Performance Units if the Participant, prior to the end of the applicable
performance period, (i) performs any services, whether as an employee, officer,
director, agent, independent contractor, partner or otherwise, for a competitor
of the Company or any of its affiliates without the consent of the
Administrator, as defined below, or (ii) takes any other action, including, but
not limited to, interfering with the relationship between the Company or any of
its affiliates and any of its employees, clients or agents, which is intended to
damage or does damage to the business or reputation of the Company.

 

The portion of any Performance Units reduced pursuant to the first sentence of
this section (and therefore not payable to a Participant under any
circumstances) shall be canceled and shall not be payable. In addition, if a
Participant fails to comply with the conditions of payment, the pro-rated
Performance Units shall also be canceled and shall not be payable.

 

C.   Death—If a Participant dies during the performance period, the number of
Performance Units granted will be reduced by multiplying the grant by a
fraction, the numerator of which is the number of full months in the performance
period during which the Participant was an active employee and the denominator
of which is the number of months in the performance period (36). A partial month
worked shall be counted as a full month if the Participant is an active employee
for 15 days or more in that month. The resulting reduced number of Performance
Units shall be considered vested. Thereafter, the reduced number of Performance
Units shall be multiplied by the greater of (i) the most recent estimation of
the accrued value of such Units (as determined by the Committee in its
discretion) as of the Participant’s death, or (ii) the initial range or book
value of the Units that had been provided to the Participant upon grant, and a
lump sum payment made to the Participant’s estate as soon as practicable
thereafter. If the Performance Units are reduced pursuant to this paragraph, the
portion of the Performance Units eliminated shall be canceled and shall not be
payable.

 

D.   Disability—If, prior to the payment of the Performance Units, a
Participant’s employment is terminated as a result of the Participant’s
inability to perform the basic requirement of his or her position due to
physical or mental incapacity and after the Participant’s short-term disability
benefits have expired under the terms of The Prudential Welfare Benefits plan,
the number of Performance Units granted to the Participant will be reduced by
multiplying the grant by a fraction, the numerator of which is the number of
full months in the performance period during which the Participant was an active
employee and the denominator of which is the number of

 

7



--------------------------------------------------------------------------------

months in the performance period (36). The period of time that the employee was
on Short Term Disability shall be counted as active employment. A partial month
worked shall be counted as a full month if the Participant is an active employee
for 15 days or more in that month. The resulting reduced number of Performance
Units shall be considered vested and payment made to the Participant following
the final valuation of the Plan as described in Section V. If the Performance
Units are reduced pursuant to this paragraph, the portion of the Performance
Units eliminated shall be canceled and shall not be payable.

 

E.   Termination of Employment of Certain Participants After a Change of
Control—If, prior to the payment of the Performance Units, a Participant’s
employment is terminated after a “Change of Control” (as defined below) has
occurred, the Compensation Committee shall award a partial payment to such
Participant that is not paid from Plan allocations. This payment will be based
on the number of full months in the performance period that the Participant was
an active employee and the most recent estimation of the accrued value as of the
Participant’s termination of employment.

 

For purposes of this provision, a “Change of Control” is deemed to have occurred
if any of the following events shall occur:

 

(i)  any person acquires “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company (or, as applicable, any publicly-traded parent of the Company)
representing 25% or more of the combined voting power of the Company’s
securities; or

 

(ii)  within any 24-month period commencing prior to the consummation of a plan
of reorganization under which the Company ceases to be a mutual life insurance
company, the persons who, at the beginning of such period, were the members of
the board of directors of the Company (the “Incumbent Prudential Directors”)
shall cease to constitute at least a majority of the board of directors of the
Company, any publicly-traded parent of the Company, or the board of directors of
any successor to the Company; provided, however, that any director elected to
the board of directors of the Company, or nominated for election to such board,
by a majority of the Incumbent Prudential Directors then still in office shall
be deemed to be an Incumbent Prudential Director for purposes of this subclause
(ii); or

 

(iii)  upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company (including, for these purposes, any publicly-traded parent of the
Company)(a “Company Corporate Event”), immediately following the consummation of
which the stockholders of the Company (or the publicly traded parent of the
Company, as the case may be), immediately prior to such Company

 

8



--------------------------------------------------------------------------------

Corporate Event do not hold, directly or indirectly, a majority of the voting
power of

 

  (a)   in the case of a merger or consolidation, the surviving or resulting
corporation,

 

  (b)   in the case of a share exchange, the acquiring corporation or

 

  (c)   in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation which, immediately following the
relevant Company Corporate Event, holds more than 25% of the consolidated assets
of the Company (or the publicly-traded parent of the Company, as the case may
be) immediately prior to such Company Corporate Event, provided that no Change
of Control shall be deemed to have occurred with respect to any Participant who
is employed, immediately following such Company Corporate Event, by any entity
in which the policyholders or stockholders of the Company, as the case may be,
immediately prior to such Company Corporate Event hold, directly or indirectly,
a majority of the voting power; or

 

(iv)  any other event occurs which the Board of Directors of the Company
declares to be a Change of Control.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred merely as a result of (i) the conversion of the Company from a mutual
life insurance company to a stock company a majority of whose shareholders
immediately following such conversion are either (x) persons who were
policyholders of the Company immediately prior to such transaction or (y) the
Company or another corporation the shares of which are held primarily by the
persons described in subclause (x); (ii) the Company ‘s becoming a direct or
indirect subsidiary of the Company whose shareholders are primarily persons who
were policyholders of the Company immediately prior to such transaction or (iii)
an underwritten offering of the equity securities of the Company or any other
parent of the Company where no person (including any group (within the meaning
of Rule 13d-5(b) under the Securities Exchange Act of 1934)) acquires more than
25% of the beneficial ownership interests in such securities.

 

F.   Involuntary Termination of Employment Other than After a Change of
Control—If a Participant’s employment is terminated prior to the payment of the
Performance Units by reason of involuntary termination of employment for reasons
other than those described in Section VI A-D above, the Performance Units
granted will be canceled and the Participant shall receive no payment from the
Plan. The Compensation Committee may, in its discretion, award a partial payment
to such Participant which is not paid from Plan allocations. This payment will
be based on the number of full months in the performance period that the
Participant was an active

 

9



--------------------------------------------------------------------------------

employee and on the progress towards the cumulative performance measures in
Section IV as of the Participant’s termination of employment. In no event is a
Participant who terminates from employment for reasons described in this
paragraph to receive a payment greater than that computed had the planned
Cumulative Operating Earnings amount been met, even if actual Cumulative
Operating Earnings and/or actual Cumulative Operating Margin exceeds the planned
amount.

 

VII.    Plan Funding

 

The Plan shall at all times be unfunded and no provision shall at any time be
made with respect to segregating any assets of the Company or an affiliate for
payment of any benefits under the Plan. The right of a Participant to receive
payment under the Plan shall be an unsecured claim against the general assets of
the Company or an affiliate, and neither the Participant nor any other person
shall have any rights in or against any specific assets of the Company or an
affiliate. The Company and any affiliate may establish a reserve of assets to
provide funds for payments under the Plan.

 

VIII.    Plan Administration

 

The Compensation Committee shall be the administrator of the Plan. With respect
to its authority to award or cancel payments under the Plan to Participants
whose employment is terminated, its authority to grant Performance Units to
eligible new or promoted employees below the Senior Vice President level, and
with regard to the participation in the Plan of persons who are below the level
of Senior Vice President, the Plan shall be administered by the Prudential
Executive Vice President, Human Resources or, to the extent that the Prudential
Executive Vice President, Human Resources deems appropriate, to the Vice
President, Total Compensation. The Compensation Committee, the Prudential
Executive Vice President, Human Resources or the Vice President, Total
Compensation, as applicable, shall be referred to as the Administrator. The
Administrator shall administer the Plan in accordance with its terms and shall
have the discretion and authority necessary in the administration of the Plan,
including the authority to interpret the Plan, to make factual determinations
under the Plan and to determine Plan payments and allocations. The Administrator
shall have the discretion and authority to adopt and revise rules and procedures
relating to the Plan, to correct any defect or omission or reconcile any
inconsistency in this Plan or any payment hereunder, and to make any other
determinations that it believes necessary or advisable in the administration of
the Plan. Determinations and decisions by the Administrator shall be final and
binding on all employees, Participants and all other persons.

 

IX.    Revocation, Amendment, and Termination

 

Other than as set forth below, the Compensation Committee may, in its sole
discretion, at any time and from time to time amend, modify, suspend, or
terminate this Plan, in whole or in part, without notice to or the consent of
any Participant or employee. This Plan may

 

10



--------------------------------------------------------------------------------

be amended or terminated by resolution of the Compensation Committee and by
execution of a written instrument by a duly authorized officer of the Company.

 

Notwithstanding the foregoing, if the Plan is terminated, modified or replaced
by the Compensation Committee, the Company or any successor in any manner that
adversely affects Participants of this Plan in connection with a Change of
Control, payments of the full 2001 Performance Unit Award will be made to
Participants under the Program as of such date, using the target award value
($780 per unit), with no prorating of the award for the modified length of the
performance period. If the Plan is continued by the Company or any successor
after a Change of Control or is replaced by the Company or any successor to the
Company in a manner that does not adversely affect Participants, no immediate
payment of the benefits described in the preceding sentence will be made unless
and until such Participant’s employment is terminated by the Company or any
affiliate. If the Plan is so continued, the amount and terms of payment at
termination of a Participant’s employment shall be in accordance with the
provisions of the Plan or, if more favorable, any successor or replacement plan.

 

X.    Limitation On Liability

 

The liability of the Company or any affiliate under this Plan is limited to the
obligations expressly set forth in the Plan, and no term or provision of this
Plan may be construed to impose any further or additional duties, obligations,
or costs on the Company, an affiliate or the Compensation Committee not
expressly set forth in the Plan.

 

XI.    No Contract of Employment

 

The existence of this Plan, as in effect at any time or from time to time, or
any grant of Performance Units under the Plan shall not be deemed to constitute
a contract of employment between Prudential, or an affiliate, and any employee
or Participant, nor shall it constitute a right to remain in the employ of
Prudential or an affiliate. Employment with Prudential or an affiliate is
employment-at-will and either party may terminate the Participant’s employment
at any time, for any reason, with or without cause or notice.

 

XII.    No Right to Participate

 

Except as provided in Sections II and III, no Participant or other employee
shall at any time have a right to be selected for participation in the Plan,
despite having previously participated in an incentive or bonus plan of the
Company or an affiliate.

 

XIII.    No   Limitations on Corporate Actions

 

Except as may otherwise be provided for in Sections VI. E. or IX of the Plan
(related to payments in the event of a Change of Control), nothing contained in
this Plan shall be construed to prevent the Company, or any affiliate, from
taking any corporate action

 

11



--------------------------------------------------------------------------------

which is deemed by it to be appropriate, or in its best interest, whether or not
such action would have an adverse effect on this Plan, or any awards made under
this Plan. No employee, beneficiary, or other person, shall have any claim
against the Company, or any of its affiliates, as a result of any such action.

 

XIV.    Facilitation of Payments

 

Notwithstanding anything else in this Plan to the contrary, in the event that a
payment is due to an employee, or former employee (or a beneficiary thereof),
under this Plan and the recipient is a minor, mentally incompetent, or otherwise
incapacitated, such payment shall be made to the recipient’s legal
representative, or guardian. If there is no such legal representative, or
guardian, Prudential, in its sole discretion, may direct that payment be made to
any person Prudential, in its sole discretion, believes, by reason of a family
relationship, or otherwise, will apply. Upon such payment, for the benefit of
the recipient, the Company and each of its affiliates shall be fully discharged
of all obligations therefor.

 

XV.    Addresses; Missing Recipients

 

A recipient of any payment under this Plan who is not a current employee of the
Company, or an affiliate, shall have the obligation to inform the Company of his
or her current address, or other location to which payments are to be sent.
Neither the Company nor any affiliate shall have any liability to such
recipient, or any other person, for any failure of such recipient, or person, to
receive any payment if it sends such payment to the address provided by such
recipient by first class mail, postage paid, or other comparable delivery
method. Notwithstanding anything else in this Plan to the contrary, if a
recipient of any payment cannot be located within 120 days following the date on
which such payment is due after reasonable efforts by the Company or an
affiliate, such payments and all future payments owing to such recipient shall
be forfeited without notice to such recipient. If, within two years (or such
longer period as Prudential, in its sole discretion, may determine), after the
date as of which payment was forfeited (or, if later, is first due), the
recipient, by written notice to the Company, requests that such payment and all
future payments owing to such recipient be reinstated and provides satisfactory
proof of their identity, such payments shall be promptly reinstated. To the
extent the due date of any reinstated payment occurred prior to such
reinstatement, such payment shall be made to the recipient (without any interest
from its original due date) within 90 days after such reinstatement.

 

XVI.    Taxes

 

The Company or an affiliate shall have the right to deduct from all payments
under the Plan any federal, state, or local taxes required by law to be withheld
with respect to such payments.

 

XVII.    Successors

 

12



--------------------------------------------------------------------------------

 

All obligations of the Company and any affiliate under the Plan shall be binding
upon and inure to the benefit of any successor to the Company or such affiliate,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, demutualization or otherwise.

 

XVIII.    Captions

 

The headings and captions appearing herein are inserted only as a matter of
convenience. They do not define, limit, construe, or describe the scope or
intent of the provisions of the Plan.

 

XIX.    Third Parties

 

Nothing expressed or implied in this Plan is intended or may be construed to
give any person other than eligible Participants any rights or remedies under
this Plan.

 

XX.    Non-Alienation Provision

 

Subject to the provisions of applicable law, no interest of any person or entity
in any long term incentive award, or right to receive any long term incentive
award or any distribution or other benefit under the Plan shall be subject in
any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind; nor may such interest in any long
term incentive award, or right to receive any long term incentive award or any
distribution or any benefit under the Plan be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including (but not limited to) claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

 

13